             Case 4:21-cv-00100-JM Document 6 Filed 03/29/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

LORI SCOTT                                                              PLAINTIFF

VS.                              NO. 4:21-CV-100 JM

EQHEALTH SOLUTIONS, LLC, and                                         DEFENDANTS
EQHEALTH ADVISEWELL, INC.

   DEFENDANTS’ MOTION FOR EXTENSION OF TIME TO ANSWER OR
           OTHERWISE RESPOND TO THE COMPLAINT

        Defendants eQHealth Solutions, LLC and eQHealth Advisewell, Inc., for their

motion for extension of time, state:

        1.     An answer or response is currently due on or before Wednesday, March

31, 2021.

        2.     Plaintiff and defendants are exploring a possible settlement of the

matter. Due to this, defendants request that they be given an extension of time up to

and including Wednesday, April 14, 2021, in which to answer or otherwise respond

to the complaint.

        3.     Counsel for defendants conferred with counsel for plaintiff regarding

this requested extension of time. Counsel for plaintiff had no objection to the

extension.

        WHEREFORE,        defendants   eQHealth   Solutions,   LLC   and   eQHealth

Advisewell, Inc. request that the Court grant their motion for extension of time,

giving them until Wednesday, April 14, 2021, to answer or otherwise respond to the

complaint, and award all other appropriate relief.




2290588-v1
             Case 4:21-cv-00100-JM Document 6 Filed 03/29/21 Page 2 of 2




                                     Respectfully submitted,

                                     WRIGHT, LINDSEY & JENNINGS LLP
                                     200 West Capitol Avenue, Suite 2300
                                     Little Rock, Arkansas 72201-3699
                                     (501) 371-0808
                                     FAX: (501) 376-9442
                                     E-MAIL: wjackson@wlj.com


                                     By: _Stuart Jackson
                                         William Stuart Jackson (92189)

                                        Attorneys for Defendants




2290588-v1                                2
